Exhibit 10.8
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT (INDICATED
BY ASTERISKS) HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.
THIRD AMENDMENT TO SUPPLEMENT ONE TO THE PROFESSIONAL
DETAILING SERVICES AGREEMENT
THIS THIRD AMENDMENT TO SUPPLEMENT ONE TO THE PROFESSIONAL DETAILING SERVICES
AGREEMENT (“Third Amendment”), is hereby made and entered into this 1st day of
November, 2011, by and between SOMAXON PHARMACEUTICALS, INC., a Delaware
corporation (“Client”), and PUBLICIS TOUCHPOINT SOLUTIONS, INC. (“Publicis”).
Client and Publicis being hereinafter collectively referred to as the “Parties”.
R E C I T A L S
WHEREAS, the Parties entered into that certain Professional Detailing Services
Agreement dated July 14, 2010 (the “Agreement”);
WHEREAS, the Parties entered into that certain Supplement One to the Agreement
also dated July 14, 2010, amended and restated as of February 7, 2011, and
amended as of March 22, 2011 (the “Supplement”);
WHEREAS, the Parties now desire to further amend Supplement One to the Agreement
pursuant to the terms and conditions as set forth herein.
NOW, THEREFORE, in consideration of the above recitals, the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby understand and
agree as follows:
1. All terms used herein shall have the same meaning as ascribed to them in the
Agreement. To the extent any term or provision of this Third Amendment conflicts
with any term or provision of the Agreement or Supplement One, the terms and
provisions of the Third Amendment shall prevail.
2. The Year One Terms and Program Costs of Supplement One shall continue for
twenty-six (26) Sales Representatives, 1 Regional Field Coordinator, and 1
National Business Director for a two -month period (November and December)
through December 31, 2011, excluding start up costs as presented in Schedule A
attached with monthly fees at ***. During this period no portion of the
management fee will be placed at risk. An estimated 94 Sales Representatives
will be terminated on November 2, 2011 and will be paid through November 16,
2011. The cost of
 

      ***   Certain information on this page has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 



--------------------------------------------------------------------------------



 



the final pay period for the terminated representative will solely be the
responsibility of Somaxon and is estimated to be *** which also includes the
cost to return the equipment currently in the representative possession.
Publicis will not be responsible for any unrecovered equipment.
3. Notwithstanding anything to the contrary in the Professional Detailing
Services Agreement or in any Supplement, the Parties expressly agree that
Somaxon shall be solely responsible for any bonuses due employees transferred to
it and shall fully indemnify Publicis against any claims related to compensation
by any such transferred employee.
4. In all other respects, the terms and conditions of the Agreement and
Supplement One shall remain unchanged and in full force and effect.
5. Fleet
(a) The Program as outlined in this Supplement assumes fleet vehicles that will
be utilized by Client for the Program over a two year period. Client has
financial responsibility for the book value (remainder of lease) on those
vehicles that are turned in before they have been fully depreciated and any of
the following costs that apply: pick-up, storage, detailing, maintenance and
repair and transportation. Should PSS be able to redeploy some or all of the
vehicles to another program, Client has financial responsibility for any period
that remains until the vehicles have been reassigned, or for any vehicles that
have not been reassigned.
Client has financial responsibility for all remarketing costs as a result of
vehicle mileage or other reasons, in each case as approved by Client in advance,
including but not limited to (as applicable) fleet provider administrative fees,
difference between the proceeds of the sale of the original vehicle and its book
value, and incremental amortization due to increased value of new vehicles.
Remarketing costs will be communicated to Client as they arise and will be
outlined in a Project Estimate.
(b) At termination or upon conversion, Client assumes financial responsibility
for the remaining leased car payments (to include rental, interest,
depreciation), maintenance programs fees, motor vehicle record check fees,
maintenance costs, miscellaneous costs (title, registration, new car carry
charges, registration renewals, delivery charges due to territory realignments
or changes in driver’s address.) Publicis will make reasonable efforts to cancel
any services provided by their third party fleet provider in support of the
fleet vehicles.
(c) During the term of this Supplement, Client assumes financial responsibility
for all bridge rental costs approved by Client in advance in writing.
6. In all other respects, the terms and conditions of the Agreement and
Supplement One shall remain unchanged and in full force and effect.
 

      ***   Certain information on this page has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have executed this Third Amendment to be
effective as specifically set forth herein.

              SOMAXON PHARMACEUTICALS, INC.   PUBLICIS TOUCHPOINT SOLUTIONS,
INC.
 
           
By:
  /s/ Tran Nguyen   By:   /s/ Al Pavucek, Jr.
 
           
Name:
  Tran Nguyen   Name:   Al Pavucek, Jr.
 
           
Title:
  CFO   Title:   CFO
 
           

 

 



--------------------------------------------------------------------------------



 



Schedule A
***
 
 
 
 
 

      ***   Certain information on this page has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

 